FILED
                                                         DECEMBER 13, 2018
                                                       In the Office of the Clerk of Court
                                                     WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                          )
                                              )         No. 35550-1-111
                     Respondent,              )
                                              )
       V.                                     )         UNPUBLISHED OPINION
                                              )
J.A.A.,t                                      )
                                              )
                                              )
                     Appellant.

       LAWRENCE-BERREY, C.J. -J.A.A. appeals from a Yakima County Juvenile Court

adjudication of guilt and disposition order for fourth degree assault. He contends the

court erred in rejecting his self-defense claim, and the evidence was insufficient to

support the adjudication. We affirm.

                                   FACTS AND PROCEDURE

       The State charged 17-year-old J.A.A. with fourth degree assault after he pushed

his mother during a confrontation at their residence.



       t We have changed the case title in accordance with an amendment to RAP 3 .4
and the General Order for the Court of Appeals, In re Changes to Case Title (Wash. Ct.
App. 2018), both effective September 1, 2018.
No. 35550-1-III
State v. J.A.A.


       The facts are summarized from testimony at the adjudication hearing. J.A.A.'s

mother testified that on the afternoon of July 6, 2017, she was awakened by her five-year-

old daughter who told her that J.A.A. was in the house. J.A.A. had spent the previous

night elsewhere and his mother told him that he was in trouble for going out without her

perm1ss1on. J.A.A. responded that he was moving out and was there to gather his

belongings. His mother was worried about marijuana use and who J .A.A. was

associating with. She told him that he could not leave the home. J .A.A. responded that

he was going to be with friends because he would be better off there, and she should just

let him because he was already 17 and could do whatever he wanted.

       J .A.A.' s mother testified that she touched J .A.A's pants to try to search his pockets

as he gathered his belongings. He said she could not touch him and accused her of

"trying to rape him by touching his private parts." Report of Proceedings (RP) (Aug. 14,

2017, morning session) at 64-65. She then grabbed J.A.A. by the shirt to turn him toward

her and try to stop him from leaving. They stood face-to-face within arm's reach and

argued. J .A.A. called her a slob, a pig, and stupid. He placed his hands on her shoulders

and pushed her backward. This caused her to fall some four feet straight onto her back

side into pillows that were on the floor. She was not injured but immediately called

police. She went to the living room and J .A.A remained in the bedroom gathering his

clothes until officers arrived 10 minutes later. She testified that she and J .A.A had no

conversation in the interim.

                                              2
No. 35550-1-III
State v. JA.A.


       J .A.A. testified on his own behalf. He admitted to pushing his mother but claimed

self-defense. He testified that on the previous evening (July 5) he was sitting in her car

using a tablet and talking to friends. She ordered him to get out of the car but he refused.

He tried to lock the car because he feared she would hit him as he claimed she had done

on previous occasions, but that she got into the car and aggressively grabbed and

scratched him. He said she chased him through the house and hit him with a cable,

leaving scratches and marks, and then kicked him out of the house.

       J .A.A. further testified that his mother was angry and yelling at him when he

returned on July 6 to pack up his clothes. But he denied that she tried to check his

pockets; he said it never happened. He admitted to insulting her and pushing her down

with both hands when she grabbed his shirt. He said it was an "instant reaction" because

he feared she would hit him like she had on the previous day and "[p ]lenty of times"

before. RP (Aug. 14, 2017, morning session) at 84, 88. He estimated that he stood seven

inches taller than her. He did not show the police any marks on his body and admittedly

had none at the time of the adjudication hearing. Nor did he report the July 5 incident or

any prior alleged incident to police or Child Protective Services. J .A.A. also testified that

prior to police arriving, his mother grabbed him and said he was not going anywhere, and

then pushed him down into a chair in the living room.




                                              3
No. 35550-1-III
State v. JA.A.


       In its written finding of fact 14, the court found J.A.A.' s claim of self-defense not

credible. The court also ruled in conclusion of law 4 that the State proved beyond a

reasonable doubt that J .A.A.' s use of force against his mother was not lawful. The court

found J .A.A. guilty of fourth degree assault beyond a reasonable doubt.

       J.A.A. appeals.

                                        ANALYSIS

       J.A.A. argues the evidence was insufficient to support his adjudication of guilt for

fourth degree assault. As the basis for his argument, he contends the court's finding of

fact 14 that his claim of self-defense was not credible is not supported by substantial

evidence, and that the court erred in its conclusion of law 4 that the State proved beyond

a reasonable doubt that his use of force against his mother was not lawful. He concludes

that because the State did not disprove that he acted in self-defense, the elements of

assault are not met and the adjudication of guilt must be vacated and the charge

dismissed. We disagree.

       Due process requires the State to prove every element of the crime charged

beyond a reasonable doubt. State v. Baeza, 100 Wn.2d 487,488, 670 P.2d 646 (1983).

In reviewing a challenge to the sufficiency of the evidence, we view the evidence and all

reasonable inferences in a light most favorable to the State to determine whether any

rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt. State v. Green, 94 Wn.2d 216, 221, 616 P .2d 628 ( 1980) (plurality

                                              4
No. 35550-1-III
State v. JA.A.


opinion). A claim of insufficiency admits the truth of the State's evidence and all

reasonable inferences that a trier of fact can draw from the evidence. State v. Salinas,

119 Wn.2d 192, 201, 829 P .2d 1068 ( 1992). We defer to the trier of fact on issues of

conflicting testimony, credibility of witnesses, and the persuasiveness of the evidence.

State v. Camarillo, 115 Wn.2d 60, 71, 794 P .2d 850 (1990). The court's findings of fact

following a juvenile adjudication will be upheld if supported by substantial evidence,

which is "' evidence sufficient to persuade a fair-minded person of the truth of the

asserted premise."' State v. C.B., 195 Wn. App. 528, 535, 380 P.3d 626 (2016) (quoting

State v. Homan, 181 Wn.2d 102, 106, 330 P.3d 182 (2014)).

       Under RCW 9A.36.041(1), "[a] person is guilty of assault in the fourth degree, if,

under circumstances not amounting to assault in the first, second, or third degree, or

custodial assault, he or she assaults another." "Assault is an intentional touching or

striking of another person that is harmful or offensive, regardless of whether it results in

physical injury." State v. Tyler, 138 Wn. App. 120, 130, 155 P.3d 1002 (2007).

       With regard to self-defense, "[t]he use, attempt, or offer to use force upon or

toward the person of another is not unlawful ... [w ]henever used by a party about to be

injured, or ... in preventing or attempting to prevent an offense against his or her person,

... in case the force is not more than is necessary." RCW 9A.16.020. The right to raise




                                              5
No. 35550-1-III
State v. JA.A.


a self-defense claim extends to a child whose parent admits to use of force as parental

discipline. State v. Graves, 97 Wn. App. 55, 62-63, 982 P.2d 627 (1999). 1

       But to raise a claim of self-defense, the defendant must first offer credible

evidence tending to prove self-defense. Id. at 61. The burden then shifts to the State to

prove absence of self-defense beyond a reasonable doubt. Id. at 61-62. "' To establish

self-defense, a defendant must produce evidence showing that he or she had a good faith

belief in the necessity of force and that that belief was objectively reasonable.'" Id. at 62

(quoting State v. Dyson, 90 Wn. App. 433, 438-39, 952 P.2d 1097 (1997)). "Evidence of

self-defense is viewed 'from the standpoint of a reasonably prudent person, knowing all

the defendant knows and seeing all the defendant sees.'" Id. ( quoting State v. Janes, 121

Wn.2d 220, 238, 850 P.2d 495 (1993)).

       J.A.A. contends he presented credible evidence of self-defense, as further

supported by his mother's testimony. He states that she escalated their argument by

initiating physical contact when trying to frisk his pant's pockets. But he testified that

she did not try to frisk his pockets, so he cannot now claim it contributed to a perceived

need for self-defense. The gist of his argument, then, is that in the moment his mother



       1
          Under RCW 9A.16. l 00, the "physical discipline of a child is not unlawful when
it is reasonable and moderate and is inflicted by a parent ... for purposes of restraining or
correcting the child." But the question whether a parent's use of force was reasonable is
a separate inquiry from whether the child was initially entitled to raise a claim of self-
defense. Graves, 97 Wn. App. at 62-63.

                                              6
No. 35550-1-III
State v. JA.A.


grabbed his shirt-and in the context of the previous night's events where she yelled at

him, chased him through the house and hit him with a cable-he had a reasonable

subjective fear of imminent injury that caused him to react quickly and push her away

using no more force than was necessary. And then. she pushed him into the chair where

he sat until police arrived. In these circumstances, he concludes the State did not

disprove beyond a reasonable doubt that he acted in self-defense and the court erred in

concluding to the contrary. His arguments fail.

       As stated in finding of fact 14, the court did not find J.A.A.'s self-defense claim

credible. In finding of fact 15, the court incorporated by reference its oral findings made

on the record. In its oral ruling, the court expressly found J.A.A. not credible and

characterized him as a young man who has "pushed his mother to the absolute limit, not

following her rules, choosing to freelance on his own whenever he feels like it." RP

(Aug. 14, 2017, afternoon session) at 106. The court found there was not "anything from

the testimony that there would be credible evidence to prove the need for self-defense,

and certainly the absence of it would have to be proved beyond a reasonable doubt-I

don't even think you reach the beyond a reasonable doubt with the testimony." Id.

Given the lack of visible injuries, the court disbelieved J .A.A.' s account of his mother

beating him with a cable. The court stated that from J.A.A.'s own testimony, it did not

find he had a good faith belief in the necessity of force that was objectively reasonable.

In rejecting J.A.A. 's self-defense claim, the court stated it could not "find that this would

                                              7
No. 35550-1-III
State v. JA.A.


have been a lawful use of force but in fact was an intentional act, when his mother is

attempting to turn him around, to keep him from leaving. He pushed her down." Id. at

107.

       As discussed, credibility determinations and the weight and persuasiveness of the

evidence are the sole province of the trier of fact. Camarillo, 115 Wn.2d at 71.

Accordingly, we do not disturb the court's finding of fact 14 and incorporated oral

findings that J.A.A. did not raise a credible claim of self-defense. In turn, the court's

written and oral findings also support its conclusion of law 4 that the State proved beyond

a reasonable doubt that J .A.A.' s use of force against his mother in response to her

grabbing his shirt was not lawful.

       Absent self-defense, the evidence was sufficient for the court to find J .A.A.

guilty of fourth degree assault beyond a reasonable doubt for pushing his mother.

RCW 9A.36.041 (1 ); Green, 94 Wn.2d at 221.

       Affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.


                                              Lawrence-Berrey, C.J.

                                                  2J-,Q-
                                              Pennell, J.

                                              8